Case: 14-50700      Document: 00513344559         Page: 1    Date Filed: 01/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50700
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 15, 2016
HAROLD L. RYALS,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

EL PASO COUNTY; DETECTIVE EDUARDO GUTIERREZ,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:13-CV-288


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Harold L. Ryals, Texas prisoner # 1940539, challenges the district court’s
dismissal of his 42 U.S.C. § 1983 complaint.               Ryals raises the following
arguments on appeal: that the district court erred by dismissing his due
process and equal protection claims; that Texas law regarding sex offender
registration is preempted by federal law; that his obligation to register as a sex




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50700     Document: 00513344559      Page: 2    Date Filed: 01/15/2016


                                  No. 14-50700

offender expired in March 2013; and that the district court erred in handling
his discovery requests and motion for appointment of counsel.
      We review the grant of a motion to dismiss pursuant to Federal Rule of
Civil Procedure 12(b)(6) de novo. Lampton v. Diaz, 639 F.3d 223, 225 (5th Cir.
2011). “To survive a motion to dismiss, a complaint must contain sufficient
factual matter, accepted as true, to state a claim to relief that is plausible on
its face.” Ashcroft v. Iqbal, 556 U.S. 662 (2009) (internal quotation marks and
citation omitted). This court also reviews a district court’s summary judgment
dismissal de novo and its findings of fact for clear error.        See Stauffer v.
Gearhart, 741 F.3d 574, 581 (5th Cir. 2014); FED. R. CIV. P. 52(a). A district
court may grant summary judgment under Federal Rule of Civil Procedure 56
if the record demonstrates “that there is no genuine dispute as to any material
fact and that the movant is entitled to judgment as a matter of law.” FED. R.
CIV. P. 56(a); Stauffer, 741 F.3d at 581. “A genuine issue of material fact exists
if the record, taken as a whole, could lead a rational trier of fact to find for the
non-moving party.” Harris v. Serpas, 745 F.3d 767, 771 (5th Cir.) (internal
quotation marks and citation omitted), cert. denied, 135 S. Ct. 137 (2014). In
reviewing both a motion to dismiss under Rule 12(b)(6) and a motion for
summary judgment, we will construe the facts in the light most favorable to
the plaintiff and draw all reasonable inferences in the plaintiff’s favor. Kitchen
v. Dallas Cty., Tex., 759 F.3d 468, 476 (5th Cir. 2014); Leal v. McHugh, 731
F.3d 405, 413 (5th Cir. 2013).
      To the extent that Ryals challenges the district court’s summary
judgment dismissal of his due process claim, he fails to identify any error in
the district court’s reasoning, nor does he meaningfully challenge the district
court’s reasoning. Issues not addressed in a brief are abandoned. Raj v.
Louisiana State University, 714 F.3d 322, 327 (5th Cir. 2013). Similarly, mere



                                         2
    Case: 14-50700     Document: 00513344559      Page: 3    Date Filed: 01/15/2016


                                  No. 14-50700

recitations of law and “abrupt assertions” of wrongdoing do not present issues
for appeal. Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987). Thus, he has waived any challenge to the district court’s
summary judgment dismissal of his due process claim. See United States v.
Green, 964 F.2d 365, 371 (5th Cir. 1992). Similarly, to the extent he challenges
the district court’s dismissal of his equal protection claim for failure to state a
claim, he fails to identify any error in the district court’s analysis. Ryals’s
challenge consists entirely of unsupported legal conclusions and citations to
various sources without any explanation of the sources cited. Thus, he has also
abandoned any challenge to the dismissal of his equal protection claim. See
Brinkmann, 813 F.2d at 748; Green, 964 F.2d at 371.
      Next, Ryals’s argument that federal law preempts Texas’s Sex Offender
Registration Program (TSORP) is also unavailing.               The district court
determined that no such preemption applied. In his brief, Ryals cites to no
authority that supports his argument. To the extent that Ryals briefs the issue
at all, he fails to identify any error in the district court’s analysis or show that
he is entitled to relief on the issue, and he has thus abandoned the issue. See
Brinkmann, 813 F.2d at 748.
      Ryals also challenges the district court’s determination that his sex
offender registration obligation ended in October 2013, and he maintains that
his obligation actually expired in March 2013. Ryals’s argument, however, is
not supported by the record.      Under the Texas Sex Offender Registration
Program, for individuals not required to register for the duration of their lives,
the obligation to register “ends on the 10th anniversary of the date on which
the person is released from a penal institution or discharges community
supervision . . . whichever date is later.” TEX. CODE CRIM. PROC. ANN. art.
62.101(b) (emphasis added). Whether or not Ryals was released from prison



                                         3
    Case: 14-50700    Document: 00513344559     Page: 4   Date Filed: 01/15/2016


                                 No. 14-50700

in March 2003, as he claims, the evidence is uncontroverted that Ryals
discharged his community supervision in October 2003 upon reaching majority
age. Ryals has shown no error.
      Finally, Ryals challenges the district court’s rulings on several discovery
matters, as well as the district court’s denial of his motion for appointed
counsel.   Having reviewed the challenged rulings and Ryals’s arguments
thereon, we conclude that Ryals has failed to identify how the district court’s
discovery rulings were “arbitrary or clearly unreasonable.” See Wiwa v. Royal
Dutch Petroleum Co., 392 F.3d 812, 817 (5th Cir. 2004). Likewise, with respect
to Ryals’s motion for appointed counsel, because Ryals failed to show
exceptional circumstances, the district court’s denial of the motion was not an
abuse of discretion. See Baranowski v. Hart, 486 F.3d 112, 126 (5th Cir. 2007);
Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).
      AFFIRMED.




                                       4